UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6881



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KATO HAINESWORTH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-30, CA-00-409-3)


Submitted:   September 18, 2001            Decided:   October 16, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kato Hainesworth, Appellant Pro Se. S. David Schiller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kato Hainesworth seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Hainesworth, Nos. CR-98-

30; CA-00-409-3 (E.D. Va. May 21, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2